Name: Commission Regulation (EC) No 379/1999 of 19 February 1999 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: technology and technical regulations;  processed agricultural produce;  consumption;  natural and applied sciences
 Date Published: nan

 Avis juridique important|31999R0379Commission Regulation (EC) No 379/1999 of 19 February 1999 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 046 , 20/02/1999 P. 0015 - 0015COMMISSION REGULATION (EC) No 379/1999 of 19 February 1999 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 35a thereof,Whereas Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EC) No 2248/98 (4), defined the characteristics of olive oil and olive-residue oil and the relevant methods of analysis;Whereas, in order to harmonise the conditions for preparing samples of olive oil for analysis as provided for in Regulation (EEC) No 2568/91, that Regulation should require the international standard EN ISO 5555 to be used in addition to standard EN ISO 661, which already applies;Whereas in order to allow a period of adjustment to the new standards and to give time for introducing the means of applying them, the applicability of this Regulation should be deferred;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Article 2(3) of Regulation (EEC) No 2568/91 is replaced by the following:'3. Samples for determining the characteristics of oil as provided for in Annex I shall be taken in accordance with international standards EN ISO 661 on the preparation of test samples and EN ISO 5555 on sampling.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the fourth month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28. 7. 1998, p. 32.(3) OJ L 248, 5. 9. 1991, p. 1.(4) OJ L 282, 20. 10. 1998, p. 55.